



Exhibit 10.33
Executed Version


Certain identified information marked with '"[***]" has been omitted from this
document because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.


AMENDMENT No. 5 TO THE LETTER AGREEMENT COM0271-15


This Amendment No.5 COM0868-19 (the "Amendment No. 5") dated as of October 24,
2019 is between Embraer S.A. ("Embraer") and Aircastle Holding Corporation
Limited ("Buyer"), collectively referred to herein as the "Parties", and
constitutes an amendment and modification to Letter Agreement COM0271-15 dated
June 12, 2015 as amended from time to time (the "Letter Agreement").
All capitalized terms not otherwise defined herein shall have the same meaning
when used herein as provided in the Letter Agreement and in case of any conflict
between this Amendment No. 5 and the Letter Agreement, this Amendment No. 5
shall control.


WHEREAS, [***].


NOW, THEREFORE, for good and valuable consideration, which is hereby
acknowledged by the Parties, Embraer and Buyer agree as follows:
1. [***]


[***].


2. REINSTATEMENT OF LETTER AGREEMENT


All other provisions and conditions of the referenced Letter Agreement, as well
as its related Attachments, which are not specifically modified by this
Amendment No. 5 shall remain in full force and effect without any change.


3. COUNTERPARTS


This Amendment No. 5 may be signed by the Parties hereto in any number of
separate counterparts with the same effect as if the signatures thereto and
hereto were upon the "same instrument and all of which when taken together shall
constitute one and the same instrument.
This Amendment No. 5 may be signed by facsimile or email electronic signature
with originals duly signed to follow by an internationally recognized courier.





--------------------------------------------------------------------------------







[INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers, have
entered into and executed this Amendment No. 5 to be effective as of the date
first written above.




EMBRAER S.A.
AIRCASTLE HOLDING CORPORATION LIMITED




By /s/ Nelson Salgado   
Name: Nelson Salgado
Title: Executive
              Vice President & CFO




By  /s/ Stephen Quinn    
Name: Stephen Quinn
Title: Director




By  /s/ Simon Newitt   
Name: Simon Newitt
Title: Vice President, Contracts
             Commercial Aviation










Place: São José dos Campos - SPBrazil
Place: Stamford, CT USA



                    











--------------------------------------------------------------------------------





ATTACHMENT "B"
FERRY FLIGHT ASSISTANCE AND PRODUCT SUPPORT PACKAGE


1.
FERRY FLIGHT ASSISTANCE



Embraer will make available to Buyer or Buyer’s Lessee [***] the services of a
third party representative at the airport in which the Aircraft will make the
last stop in Brazilian territory, to assist Buyer’s or Buyer’s Lessee crew in
its process to clear customs in Brazil. Such services do not include handling
services such as refueling, ground equipment and communications and Buyer or
Buyer’s Lessee shall hire such services from a handling service company. Buyer
or Buyer’s Lessee shall also be responsible for [***] required for the ferry
flight. [***].
1.1If it is necessary that any ferry equipment be installed by Embraer in the
Aircraft for the ferry flight between Brazil and final destination, Embraer will
make available, upon Buyer’s or Buyer’s Lessee’s written request, a standard and
serviceable ferry equipment to Buyer or Buyer’s Lessee (hereinafter the “Kit”)
at no charge, except as set forth below. In this case, Buyer or Buyer’s Lessee
shall immediately upon the Aircraft arrival at its final destination, remove the
Kit from the Aircraft and return it to a freight forwarder agent as determined
by Embraer, in FCA (Free Carrier - Incoterms 2010) condition.
In case Embraer provides the Kit to Buyer or Buyer’s Lessee and irrespective of
whether (i) the Kit is utilized, whether totally or not, such decision to be
taken in Embraer’s reasonable discretion, or (ii) the Kit is not used and in
either the case of (i) or (ii), is not returned to Embraer freight forwarder
agent complete and in the same condition as it was delivered to Buyer or Buyer’s
Lessee within [***] after Aircraft arrival in final destination, Buyer or
Buyer’s Lessee shall [***] shall become the property [***]. In addition, if
[***] after such period shall not be an Embraer obligation.


2.
PRODUCT SUPPORT PACKAGE



2.1
MATERIAL SUPPORT



2.1.1
SPARES POLICY



Embraer guarantees the supply of spare parts, ground support equipment and
tooling, except engines and their accessories but including the landing gear,
APU and their accessories, hereinafter referred to as "Spare(s)", for the
Aircraft for a period of [***]. Such Spares shall be supplied according to the
prevailing availability, sale conditions, delivery schedule and effective price
on the date of acceptance by Embraer of a purchase order placed by Buyer [***].
The Spares may be supplied either by Embraer in Brazil or through its
subsidiaries or distribution centers located abroad.
The sale and export of Spares to Buyer or Buyer’s Lessee may be subject to
export controls and other export documentation requirements of the United States
and other countries. Buyer and Buyer’s Lessee shall agree that neither Embraer
nor any of its subsidiaries, affiliates or Vendors shall be liable for failure
to provide Spares and/or services, including without limitation the Services,
under this Agreement or otherwise as a result of any ruling, decision, order,
license, regulation, or policy of the competent authorities prohibiting the
sale, export, re-export, transfer, or release of a Spare or its related
technology. Buyer and Buyer’s Lessee shall comply with any conditions and
requirements imposed by the competent authorities and, upon Embraer’s request,
shall execute and deliver to Embraer any relevant end-user certificates.
Export of (i) IESI (Integrated Electronic Standby Instrument System)
manufactured by Thales Avionics with an embedded QRS-11 gyroscopic microchip
used for emergency backup and flight safety information and (ii) IRU (Inertial
Reference Unit) manufactured by Honeywell International are subject to export
control under United States law. Transfer or re-export of such items, as well as
their related technology and software, may require prior authorization from the
U.S. Government.







--------------------------------------------------------------------------------





2.1.2
RSPL



Upon Buyer's Lessee’s request, Embraer shall present to Buyer’s lessee a
recommended Spare provisioning list (the "RSPL"). The objective of the RSPL is
to provide Buyer’s Lessee with a detailed list of Spares that will be necessary
to support the initial operation and maintenance of the Aircraft by Buyer’s
Lessee. Such recommendation will be based on the experience of Embraer and on
the operational parameters established by Buyer’s Lessee.
Embraer will provide a qualified team to attend pre-provisioning conferences as
necessary to discuss Buyer’s Lessee requirements and the RSPL as well as any
available spare parts support programs offered by Embraer. Such meeting shall be
held at a mutually agreed upon place and time, but in no event less than [***].
[***] directly from Vendors. Spares contained in the RSPL for which Buyer’s
Lessee places a purchase order with Embraer (the "IP Spares") will be delivered
by Embraer to Buyer’s Lessee within [***] in FCA (Free Carrier - Incoterms 2010)
condition, at the port of clearance indicated by Embraer.
In order to ensure the availability of IP Spares in accordance with the
foregoing at the time of entry into service of the first Aircraft to Buyer’s
Lessee, Buyer shall be responsible to cause Buyer’s Lessee to commit to place a
purchase order with Embraer for those IP Spares Buyer’s Lessee has decided to
acquire from Embraer, as soon as practical and in any event not less than [***]
prior to the Contractual Delivery Date of the first Aircraft to each Buyer’s
Lessee. [***] Buyer shall be responsible to cause Buyer’s Lessee to demonstrate
that it has acquired or ordered IP Spares from sources other than Embraer to
complement the RSPL in a timely manner.


2.1.3
OTHER SPARES SERVICES



AOG services: Embraer will maintain a call center for the AOG services, twenty
four (24) hours a day, seven (7) days a week. All the contacts with the call
center can be made through regular direct lines in Brazil (phone and fax),
e-mail and also through the FlyEmbraer e-commerce system in case Buyer
subscribes to this service. The information concerning regular direct lines and
e-mail address shall be obtained through the Customer Account Manager designated
to Buyer’s Lessee by Embraer or through Embraer’s Customer Service offices.
Embraer will, subject to availability, deliver Spares requested as AOG orders in
FCA (Free Carrier - Incoterms 2010) condition, at the Embraer’s facility nearest
to the Buyer’s Lessee premises informed in Buyer’s Lessee’s shipping
instructions.
Routine and/or critical Spares: Embraer will deliver routine and/or critical
Spares (other than AOG Spares) in FCA condition, Embraer’s facility, from the
location were such Spares are available. Routine and/or critical Spares shall be
delivered according to their lead times, depending upon the purchase order
priority. All Spares will be delivered with the respective authorized release
certificate or any similar document issued by a duly authorized person.


2.2
AIRCRAFT TECHNICAL PUBLICATIONS:



2.2.1
EMBRAER PUBLICATIONS [***]

Embraer shall provide [***] (the “Technical Publications”).
Embraer shall provide, [***]. Access to such publications [***] shall be
available at the then prevailing Embraer’s list price. The use of Technical
Publications obtained from FlyEmbraer is subject to prior approval of the
relevant airworthiness authorities.
[***].









--------------------------------------------------------------------------------





2.2.2
VENDOR PUBLICATIONS

The technical publications regarding parts, systems or equipment supplied by
Vendors and installed by Embraer in the Aircraft during the manufacturing
process, will be supplied to Buyer and Buyer’s Lessee directly by such Vendors,
in their original content and available format/media and/or on-line access, as
the case may be. Vendors are also responsible to keep publications updated
through a direct communication system with Buyer and Buyer’s Lessee. Embraer
shall use commercially reasonable efforts to cause Vendors to supply their
respective technical publications in a prompt and timely manner.


2.2.3
The Parties further understand and agree that in the event Buyer elects not to
take all or any one of the Technical Publications of Software above mentioned,
or revisions thereof, no refund or other financial adjustment of the Aircraft
Basic Price will be made.



2.3
SERVICES



[***] except as set forth below, Embraer shall provide the Services described in
this Article 2.3, in accordance with the terms and conditions below. Buyer shall
have the right to [***]:


2.3.1
Familiarization Programs:



a.
The familiarization programs specified below are offered [***] except for any
travel, board and lodging expenses [***] whether imposed by the Airworthiness
Authority or other authority [***].



b.
The familiarization programs shall, at Embraer’s criteria, be conducted [***].
Such familiarization programs shall be in accordance with all applicable
regulations and requirements of and approved by the Airworthiness Authority.
[***] shall be solely responsible for preparing and submitting its training
programs to the Airworthiness Authority for approval.



c.
All familiarization programs shall be provided at the training centers of
Embraer, Flight Safety International or other Embraer designated training
provider at its respective training center or in such other location as Embraer,
Flight Safety International or other Embraer designated training provider may
reasonably indicate. Buyer or Buyer’s Lessee shall be responsible for all costs
and expenses related to the training services (including but not limited to
instructor travel tickets, local transportation, lodging, per diem and
non-productive days), in the event Buyer or Buyer’s Lessee requires that any
training services be carried outside such indicated training facilities.



d.
Notwithstanding the eventual use of the term “training” in this paragraph 2.3.1,
the intent of this program is solely to familiarize Buyer or any Buyer’s Lessee
pilots, mechanics, employees or representatives with the operation and
maintenance of the Aircraft. It is not the intent of Embraer to provide basic
training (“ab-initio”) to any representatives of Buyer or any Buyer’s Lessee.



e.
Any trainee appointed by Buyer or Buyer’s Lessee for participation in any of the
familiarization programs shall be duly qualified per the governing body in the
country of Buyer’s or Buyer’s Lessee’s operation and fluent in the English
language as all training will be conducted in, and all training material will be
presented in, such language. Pilots and mechanics shall also [***] as
applicable, [***]. Neither Embraer, Flight Safety International nor other
Embraer designated training provider make any representation or give any
guarantee regarding the successful completion of any training program by Buyer’s
or Buyer’s Lessee’s trainees, for which Buyer or Buyer’s Lessee shall be solely
responsible.



f.
The familiarization programs [***] shall be carried out [***]. Substitutions of
appointed trainees will not be accepted during this period.



g.
Training entitlements regarding each Aircraft that remain unused up to [***]
shall expire [***].






--------------------------------------------------------------------------------







h.
The familiarization programs referred to above covers:

h.1    One (1) pilot familiarization program [***].
h.2    One (1) maintenance familiarization course [***].
h.3    One (1) qualified flight attendant familiarization program [***].


i.
The presence of Buyer’s or Buyer’s Lessee’s authorized trainees shall be allowed
exclusively in those areas related to the training hereof and Buyer and each
Buyer’s Lessee shall hold harmless Embraer from and against all and any kind of
liabilities in respect of such trainees to the extent permitted by law.



2.3.2
On site support:



a.
Embraer shall provide the following on site support services:



[***] Embraer shall provide Buyer with field support representative (“FSR”)
Such FSR shall be indicated or substituted by Embraer at its sole discretion.
[***].
[***].
The sole purpose of the start-up team members is to advise and assist with
[***].
b.
[***] shall provide such FSR (hereinafter defined as “Embraer Rep”) with
communication services (international telephone line, facsimile, internet
service and photocopy equipment) as well as suitable secure and private office
facilities and related equipment including desk, table, chairs and file cabinet
[***].

c.
During the stay of Embraer Rep at [***] shall permit access to the maintenance
and operation facilities as well as to the data and files of [***].



d.
Embraer shall [***].



e.
The Embraer Rep shall not participate in test flights or flight demonstrations
without the previous written authorization from Embraer.



f.
The Parties further understand and agree that in the event Buyer elects not to
take all or any portion of the on site support provided for herein, no [***].
Any other additional on site support shall depend on mutual agreement between
the Parties and shall be charged by Embraer accordingly.



g.
The presence of Embraer Rep shall be allowed exclusively in those areas related
to the subject matter hereof [***].



h.
Embraer may, at its own cost and without previous notice to Buyer or, Buyer’s
Lessee substitute at its sole discretion the Embraer Reps rendering the Services
at any time during the period in which Services are being rendered.



i.
The rendering of the Services by Embraer’s Rep shall, at all times, be carried
out in compliance with the applicable labor legislation.



j.
During the rendering of the Services, while on the premises of any Buyer’s
Lessee, Embraer Reps shall strictly follow the administrative routines and
proceedings of such Buyer’s Lessee, which shall have been expressly and clearly
informed to Embraer Reps upon their arrival at said premises.








--------------------------------------------------------------------------------





k.
Embraer shall have the right to interrupt the rendering of the Services (i)
should any situation occur which, at the sole discretion of Embraer, could
represent a risk to the safety or health of Embraer Reps or (ii) upon the
occurrence of any of the following events: strike, insurrection, labor
disruptions or disputes, riots, or military conflicts. Upon the occurrence of
such an interruption, Embraer shall resume the rendering of the Services for the
remainder period immediately after having been informed by Buyer or Buyer’s
Lessee, in writing, of the cessation thereof. No such interruption in the
rendering of the Services shall give reason for the extension of the Services
beyond the periods identified above.



2.3.3
Account Manager:



Embraer shall assign one (1) non-dedicated Account Manager to support Buyer and
each Buyer’s Lessee shortly after execution of the Purchase Agreement and to
support the operations of all Aircraft in the fleets of Buyer or Buyer’s Lessees
in revenue service for passenger transportation. The Account Manager will be
responsible for coordinating all product support related actions of Embraer
aiming to assure a smooth Aircraft introduction into service and, thereafter,
for concentrating and addressing all issues concerning the operation of the
Aircraft by Buyer or each Buyer’s Lessee. A team composed of regional technical
representatives, regional spare parts representatives and regional field
engineers, as necessary and applicable, shall support the Account Manager.


2.3.4
Remote Technical and Engineering Support



Embraer shall provide remote technical and engineering support services, [***].
Technical and engineering support is also available to assist Buyer and each
Buyer’s Lessee in performing structural repairs on the Aircraft. Such assistance
consists of [***]. This support shall be provided on an individual event basis
and Embraer may charge Buyer and Buyer’s Lessee for the rendering of such
assistance.


2.3.5
Insurance

        
As a condition precedent to any Embraer support with respect to any Aircraft
pursuant to this Attachment B [***], in accordance with the clauses contained in
Exhibit “1” to this Attachment and [***].


2.4
DISCLOSURE OF [***]



Buyer shall not [***].


2.5
INDEMNITY



To the extent permitted by law, Buyer agrees [***] indemnify and hold harmless
Embraer, its subsidiaries, affiliates, and their respective officers, directors,
agents, employees, representatives and assignees (“Indemnified Parties”) from
and against all liabilities, damages, losses, judgments, claims and suits,
including costs and expenses incident thereto, which may be suffered by, accrued
against, be charged to or recoverable from the Indemnified Parties by reason of
loss or damage to property, including the Aircraft, or by reason of injury or
death of any person resulting from or in any way connected with the performance
of the Services by the Indemnified Parties for or on behalf of Buyer or Buyer’s
Lessee, as applicable, related to Aircraft delivered by Embraer to Buyer, any
other services related to the Services such as technical operations,
maintenance, and training services and assistance performed while on the
premises of Embraer, Buyer or Buyer’s Lessee, as applicable, while in flight or
while performing any such activities, at any place, in conjunction with the
Aircraft operations of Buyer or Buyer’s Lessee, as applicable (collectively
referred to as "Indemnified Services") but for those liabilities, damages,
losses, judgments, claims and suits which are caused by gross negligence or
willful misconduct on the part of the Indemnified Parties, in rendering the
Indemnified Services.









--------------------------------------------------------------------------------







EXHIBIT 1 TO ATTACHMENT “B” - SPECIAL INSURANCE CLAUSES



Buyer shall include the following clauses in its [***]:


a)
[***].



b)
[***].

c)
Notwithstanding anything to the contrary as specified in the Policy or any
endorsement thereof, the coverage stated in paragraphs a) and b) above, shall
not be cancelled or modified by the Insurer, without [***] written notice to
Embraer to such effect.

This Endorsement attaches to and forms part of Policy No. ______________, and is
effective from the ____ day of ______, 20__.









--------------------------------------------------------------------------------





ATTACHMENT "[***]"
[***]


[***]







--------------------------------------------------------------------------------





ATTACHMENT "[***]"
[***]




[***]



















